Clerk Able Acosta
Court of Criminal Appeals
P.O .. Box 12308, Capitol Station
Austin, Tx 78711                                               6/25/15.

RE: Trial Court No. 13-CR-3055-H
    347th District of Nueces County Texas
                                                             RECEIVED IN
Style: Ex·parte Joe Adam Ramirez                      COURT OF CRIMINAL APPEALS

Dear, '-~Clerk,
                                                              JUN 29 2il15

  Enclosed find one copy of Applicants Writ of Mandamus   a~lb~Jttd3tsr.,t1~rk
the court.

Resg ctfully, ~- ·

 oe Adam   ~i~ez #636417
Daniel Unit
938 S.FM. 1673
Snyder, Tx 79549
         Trial Court No. 13-CR-3055-H


                                   _)



       IN THE COURT OF CRIMINAL APPEALS

                    THROUGH

THE 347th DISTRICT COURT OF NUECES COUNTY TEXAS




           EX PARTE JOE ADAM RAMIREZ




               WRIT OF MANDAMUS




           Joe Adam Ramirez #636417
                  Daniel Unit
                938 S.FM. 1673
               Snyder, Tx 79549



                pro ,Se Litigant
.. .   '



                                                   FACTS

             1). Applicant Ramirez filed a second/sucessive writ with the Nueces County

           District Clerks office on or   abo~t   the 14th day of May 2015.

             2). this writ was filed after he received notice of a new court decision.

             3). he attached exhibits which support his claims and requested an Evide-

           ntuary hearing to allow him a chance to gather the facts he need's to support

           his claim.

             4). up to date he has heard nothing from the District Attorneys office,

           the Trial Court, nor the District Clerks offices.

                                             STATE RESPONCE

            After the writ was filed the State has 15 days to respond. Up to date the

           State has refused to respond to the    Writ~

                                              TRIAL COURT

             After the States 15 days to respond expires, the trial court has 20 days

           to make a'recomendation. Up to date the trial court has failed to do so.

                                             DISTRiCT CLERK .

             Upon the experation of the allowed 35 days, it is the clerks Duty to foward

           the record to the court of criminal Appeals.

             The order of process is in violation.

                                     COURT OF CRIMINAL APPEALS

             Ramirez, request that this court envoke it's authority and direct the Nueces

           County District .Clerks Office to foward the record to this Honorable Court.



           Date: t-2{1')                                                  Respectfully,


                                                                      oe      Ramirez
                                                                     Daniel Unit
                                                                     938 S.FM 1673
                                                                     Snyder, Tx 79549



                                                    1.